Title: 25th.
From: Adams, John Quincy
To: 


       It continued raining all night, and in the morning so that I could not go out of town. We went to the Chapel, and heard Mr. Freeman preach. This gentleman has adopted the antetrinitarian System, which has of late appear’d in this Country. Such religious freedom, as America, enjoys, must always have a tendency to increase the number of religious sects: but if this be a disadvantage, it is more than balanced by the liberal Sentiments which every sect adopts with respect to all the rest. After Church was over Mr. Tyler and myself, mounted our horses and cross’d the neck together; at Roxbury he left me, and went to his Mamma’s. I proceeded to Braintree. I got to the meeting house, a little before the service began, and attended it. The weather clear’d up this afternoon, and promises to continue fair.
      